Rose, J.
This is an action to recover from Watson Brothers Transportation Company, hereinafter called the “Watson company,” and Pauline Backes, defendants, damages in the sum of $25,299.25 for alleged negligence causing the death of Juel Grantham who left surviving him his widow and three minor children. Orville M. Grantham, special administrator of decedent’s estate, is plaintiff.
*363Juel Grantham was fatally injured in a motor-vehicle accident east of the intersection of Center and Fifty-fifth streets in or near Omaha about 1:25 o’clock on the morning of July 17, 1940. At that time and place a motor truck or an International tractor with a semitrailer attached, owned by the-Watson company, headed westward, was standing on the north side of Center street. Driving westward in a Plymouth sedan on Center street, Pauline Backes, defendant, while passing the trailer on the left or south side, struck Juel Grantham.
In substance the petition alleged that the Watson company was negligent in leaving the tractor and trailer in the street at night without flares or other warning signals; in removing from the tractor a two-tire wheel of the same color as the highway and in leaving it in the street in the line of public travel. It was further alleged that the placing and leaving of the wheel in the street at night without any warning of any kind were also acts of negligence which caused the automobile driven by Pauline Backes to go out of control and fatally injure Juel Grantham.
In the answer, the Watson company, defendant, admitted that at the time and place alleged in the petition Juel Grant-ham was struck and fatally injured by an automobile driven by Pauline Backes. It was alleged that the accident was not due to any negligence of the Watson company and that the damages of which plaintiff complains were caused by the negligence of Pauline Backes; that negligence of Grantham contributed to the collision and was more than slight. The reply was a general denial.
In the course of a trial before a jury, the parties rested after adducing their evidence. The trial court sustained a motion by the Watson company, defendant, to dismiss the action as to it for failure of plaintiff to make a case. On motion of plaintiff the action was dismissed without prejudice as to Pauline Backes, defendant. Plaintiff appealed from the nonsuit.
The question for determination on appeal is the sufficiency of the evidence to make a case for submission to the jury *364on the issues of negligence and proximate cause between plaintiff and the Watson company, defendant.
Some of the facts shown by the record without dispute are: The fatal accident occurred in Center street near the intersection at Fifty-fifth street. Fifty-fifth street runs directly north and south and crosses Center street which runs northeast and southwest at the intersection. The tractor was owned by the Watson company and had been driven westward along the north side of Center street and parked several feet east of the east line of Fifty-fifth street by E. H. White who was in charge of it as the owner’s employee. By telephone he called mechanics in the employ of the Watson company to make repairs. They came in a light truck, parked it in front of the tractor and removed the left, or south rear tractor wheel. At the time of the accident, the driver of the truck, the two mechanics and Juel Grantham were in Center street south of the tractor and trailer. A Plymouth sedan driven westward by Pauline Backes on Center street struck and fatally injured Grantham.
The driver of the tractor testified in substance that he did not leave lights on it or on the trailer or put flares in the street or display a flag or give warning of any kind; that he held a flashlight for the mechanics while the wheel was being removed; that Juel Grantham was standing by him in Center street at the time.
A witness testified she was riding in the front seat of the Backes car, the Plymouth sedan, looking straight ahead as it approached the intersection on the north side of Center street near the center line thereof; nothing to show the truck; did not see it; night, dark; not a light on the truck. This witness said: “We struck those tires.” She testified further that, when she got out of the Backes car, the man later identified as Juel Grantham was lying on the street; that the tires were next to the front end of the sedan and that the man was beyond the tires. • There was other evidence of a rubber mark on the front bumper of the sedan after the accident.
Another occupant of the Plymouth sedan testified she was *365looking straight ahead while approaching the Watson company truck; that there were no lights or flares of any kind on the street in the vicinity of the truck; that the Plymouth sedan passed the rear end of the trailer. In answer to a question, this witness testified further: “Well, we struck something. There was a thud, and then I saw something dark go bounding and rolling down the street ahead of the car. It sort of turned and went over toward the curb, to the right, that is. It is then our car struck the Watson Brothers truck. It seemed to me as though after we struck this object, whatever it was, that we were hurled over into the truck. In other words, we were clearing the truck. We did not hit the truck until we struck the object.’’
Police officers who said they arrived at Fifty-fifth and Center streets within a few minutes after the accident testified there were then no flares or other lights or danger signals on the truck or in the street by it. Exhibits show that the right front end of the sedan and the left fender of the tractor were smashed.
Plaintiff’s theory is that the Plymouth sedan first struck the tires, went out of control through the negligence of the Watson company and struck Juel Grantham, thus causing or contributing to his death.
The Watson company contends that, at the time of the accident, Grantham was farther east than the wheel and that he was struck by the west-bound sedan before it reached the wheel; that the rear end of the trailer was undamaged and that the absence of flares and of other danger signals was not the proximate cause of the accident and did not contribute to it.
The record contains evidence in support of the Watson company’s defense. There is proof that the wheel, as soon as it was removed from the tractor, was pushed forward or westward and placed beside the left fender of the tractor; that Juel Grantham was then standing farther out in the street and farther east at the time of the collision; that, approximately eight or ten feet from the north curb of Center street where the tractor and trailer were parked, there *366were lights in the Bird House Café and illuminated advertising signs in front of it' and that there was a street light at the intersection.
There is, however, other proof that the mechanics, while removing the wheel and while at work on the brake, and duel Grantham, were in the shadows of lights from the Bird House Café and from the signs in front of it, and that the street light was at the northwest corner of the intersection, that Juel Grantham was a bystander. There is no evidence that he had a part in the parking of the tractor and trailer at night in the street or in the placing of the wheel in the line of travel without any warning by flares or other signals of danger. There is nothing in the record to prove he was under obligations to remove obstructions from the street or that he was chargeable as a matter of law with such contributory negligence as to prevent a recovery by plaintiff.
It was the duty of the operator of the motor truck, immediately after parking it in the highway during the period between one-half hour after sunset and one-half hour before sunrise, to put flares at the places designated by statute. Comp. St. Supp. 1939, sec. 39-11,112; Gleason v. Baack, 137 Neb. 272, 289 N. W. 349; Simonsen v. Thorin, 120 Neb. 684, 234 N. W. 628. The evidence on the issue of the Watson company’s negligence, causing or contributing to the fatal collision, was in conflict.
In determining the sufficiency of the evidence herein to make a case for submission to the jury, the court must be guided by the following rules of law:
“The credibility of witnesses and the weight to be given their testimony are questions for the jury.” Davis v. Bixby, 132 Neb. 25, 270 N. W. 834; Burry v. Interstate Transit Lines, 136 Neb. 695, 287 N. W. 66.
“Where evidence is in conflict and such'that reasonable minds may draw different conclusions therefrom, the questions of negligence and comparative and contributory negligence are for the determination of the jury.” Parks v. Metz, 140 Neb. 235, 299 N. W. 643. See Lieb v. Omaha & C. B. Street R. Co., 119 Neb. 222, 228 N. W. 364.
The following- opinion on motion for rehearing was filed April 9, 1943.
“If one suffers injury and damage as the proximate result of the negligence of two others, and the damage would not have occurred but for the negligence of each of such parties, both are liable to the person so injured.” Koehn v. City of Hastings, 114 Neb. 106, 206 N. W. 19.
“A motion for a directed verdict must, for the purpose of a decision thereon, be treated as an admission of the truth of all material and relevant evidence submitted on behalf of the party against whom the motion is directed, and said party is entitled to have every controverted fact resolved in. his favor, and to have the benefit of every inference that can reasonably be deduced from the fact's in evidence.” Moncrief v. Interstate Transit Lines, 129 Neb. 168, 261 N. W. 163.
In view of these established rules of law, the conclusion is that the evidence, considered in its entirety from every standpoint, was sufficient to make a case in favor of plaintiff for the determination of the jury on the issue of the Watson company’s negligence, causing or contributing to-the death of Juel Grantham. It follows that the trial court was in error in directing a nonsuit. For that error the judgment of the district court is reversed and the cause remanded for further proceedings.
Reversed.
*368Heard before Simmons, C. J., Paine, Carter, Mess-more, Yeager, Chappell and Wenke, JJ.